UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8518



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

ROBERT SPENCER MOONEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-203, CA-95-377-3-P)


Submitted:   May 16, 1996                   Decided:   May 31, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Robert Spencer Mooney, Appellant Pro Se. Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss on the reasoning

of the district court. United States v. Mooney, Nos. CR-92-203; CA-
95-377-3-P (W.D.N.C. Nov. 2 & 6, 1995). We further deny leave to

proceed in forma pauperis and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2